Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	5. (Amended) The system of claim 1, further comprising a ground-based mission control system.
8. (Amended) The system of claim 6, wherein the composite panels join at a horizontal chine line.
31. (Amended) The system of claim 1, wherein each RCS comprises monopropellent comprising concentrated hydrogen peroxide, and the catalyst comprises a Tungsten mesh.
32. (Amended) The system of claim 1, wherein each RCS module further comprises hardware and associated software configured to monitor and control sensors and actuators that manage an oxidizer flow and proper temperature and pressure of an oxidizer within a tank.
40. (Amended) The system of claim 1, further comprising a physical interface that mates said spacecraft to said carrier aircraft, supports said spacecraft during takeoff and flight to a launch point, and deploys said spacecraft at launch.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has simply incorporated the previously indicated allowable subject matter into independent form; therefore, the previous reasons for allowance is maintained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644